Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00526-CV

                        IN THE INTEREST OF L.J.G., et al., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00461
                         Honorable Antonia Arteaga, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
terminating appellant’s parental rights is REVERSED, and the cause is REMANDED to the trial
court for further proceedings. It is ORDERED that no costs be assessed in relation to this appeal
because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 10, 2018.


                                                  _____________________________
                                                  Irene Rios, Justice